NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JESSICA ANN CROWL,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1828
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Charlotte
County; John L. Burns, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.